        Case 4:19-cv-00837-BSM Document 20 Filed 11/02/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

ROBIN HAWKINS                                                                 PLAINTIFF

v.                          CASE NO. 4:19-CV-00837-BSM

JUSTIN CATO and ASPHALT PAVERS, INC.,
dba and/or aka CATO BROTHERS                                              DEFENDANTS

                                         ORDER

       Asphalt Pavers’s motion for summary judgment [Doc. No. 13] is granted and it is

therefore dismissed.

                                   I. BACKGROUND

       Robin Hawkins was involved in a motor vehicle accident with Justin Cato and is now

suing Cato and his employer, Asphalt Pavers, Inc. Compl. ¶ 6, 9–10, Doc. No. 1; Def’s

Statement Facts ¶¶ 1–4, Doc. No. 15. Hawkins alleges that Cato failed to stop at a stop sign

and slammed into the vehicle in which she was riding as a passenger. Compl. ¶¶ 9–10. She

further alleges that Cato was in the course and scope of his employment for Asphalt Pavers

and that the truck Cato was driving was owned, leased, rented, or borrowed by Asphalt

Pavers. Id. at ¶¶ 7–8. Hawkins states that the truck Cato was driving bore the name “Asphalt

Pavers” on the driver’s side rear panel. Resp. Mot. Summ. J. at 2, Doc. No. 18.

       Asphalt Pavers moves for summary judgment arguing that the undisputed facts show

that it cannot be held vicariously liable for Cato’s alleged negligence because Cato owned

the truck and Cato was not acting within the scope of his employment at the time of the

accident. Br. Mot. Summ. J. at 1, Doc. No. 14. Asphalt Pavers points to Cato’s undisputed
         Case 4:19-cv-00837-BSM Document 20 Filed 11/02/20 Page 2 of 3




testimony that he was the owner of the truck and was driving home from playing golf, and

thus not performing any work-related duties, at the time of the accident. Def’s Answers

Interrogs. 7–8, 19, Doc. No. 13-1.

                                 II. LEGAL STANDARD

       Summary judgment is appropriate when there is no genuine dispute as to any material

fact, and the moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P.

56(a); Anderson v. Liberty Lobby Inc., 477 U.S. 242, 249–50 (1986). Once the moving party

demonstrates that there is no genuine dispute of material fact, the non-moving party must

produce admissible evidence demonstrating a genuine factual dispute requiring a trial.

Holden v. Hirner, 663 F.3d 336, 340 (8th Cir. 2011). Id. All reasonable inferences must be

drawn in the light most favorable to the non-moving party. Holland v. Sam’s Club, 487 F.3d

641, 643 (8th Cir. 2007). The evidence is not weighed, and no credibility determinations are

made. Jenkins v. Winter, 540 F.3d 742, 750 (8th Cir. 2008).

                                     III. DISCUSSION

       Summary judgment is granted because the undisputed facts show that Asphalt Pavers

is not vicariously liable for Cato’s actions. See Loc. Rule 56.1; see Def’s Statement Facts

¶¶ 3, 5–6. In response to the motion for summary judgment, Hawkins states that the sole

dispute of material fact is whether Asphalt Pavers had insurance on Cato’s truck at the time

of the accident. Resp. Mot. Summ. J. at 2, Doc. No. 18. Hawkins argues that it is likely that

Asphalt Pavers maintained insurance on the truck because it had Asphalt Pavers’s logo on


                                             2
         Case 4:19-cv-00837-BSM Document 20 Filed 11/02/20 Page 3 of 3




it. Id. at 4. Even if this were true, it would not create vicarious liability for Asphalt Pavers

because Asphalt Pavers would be vicariously liable for Cato’s actions only if he was acting

within the scope of his employment at the time of the accident. See, e.g., Lawson v. U.S., 103

F.3d 59, 60 (8th Cir. 1996). Hawkins does not contest Cato’s statement that he was returning

home from a round a golf when the accident occurred, and nothing indicates that Cato was

acting on behalf of Asphalt Pavers at the time of the accident. See Capital Transp. Co. v.

Armour & Co., 200 F.2d 722, 723–24 (8th Cir. 1952) (a meat distributor was not held

vicariously liable for its employee’s collision with a trolley bus that occurred as the employee

was driving back to his hotel after he paid a visit to his relatives).

                                     IV. CONCLUSION

       For the foregoing reasons, Asphalt Pavers’s motion for summary judgment [Doc. No.

13] is granted, and Asphalt Pavers is dismissed with prejudice.

       IT IS SO ORDERED, this 2nd day of November, 2020.


                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE




                                               3
